Citation Nr: 0628738	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from July 1971 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1998 and 
July 1999 of the Department of Veterans Affairs (VA), 
Regional Office (RO), in San Juan, the Commonwealth of Puerto 
Rico.  The October 1998 rating decision found, among others, 
that the veteran had not submitted new and material evidence 
sufficient to reopen his claim for a back disability.  The 
July 1999 rating decision denied entitlement to service 
connection for bilateral hearing loss and a bilateral knee 
disability. 

In January 2005, the Board adjudicated several claims, 
reopened the claim for service connection for a back 
disability, and remanded that claim as well as service 
connection for hearing loss and for knee disabilities for 
additional development.  VA's Appeals Management Center has 
since granted service connection for bilateral hearing loss 
and assigned compensable ratings.  Because the award 
constitutes a full grant of the benefits sought on appeal, 
the issue is no longer on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The only 
issues remaining on appeal therefore are entitlement to 
service connection for back and knee disabilities. 


FINDINGS OF FACT

1.  The veteran's enlistment examination report does not note 
any relevant preexisting disability.

2.  A preservice hospitalization report that mentions a 
single episode of low back sprain and an unspecified knee 
injury is not clear and unmistakable evidence that the 
current lumbar discogenic disease and bilateral knee 
degenerative joint disease preexisted active service.

3.  The veteran was sound at the time of entry into active 
service.

4.  The veteran was treated for knee pains and low back pains 
at various time during active service.

5.  Lumbar spine discogenic disease with degenerative joint 
disease and bilateral knee degenerative joint disease cannot 
be dissociated from active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
lumbar spine discogenic disease with degenerative joint 
disease was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Resolving all reasonable doubt in favor of the veteran, 
bilateral knee degenerative joint disease was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letter in March 2005.  This letter informed the veteran of 
what evidence was needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in January 2005.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In May 2006, the veteran was provided the additional notices 
required by the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

Service Connection

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).

Clear and unmistakable evidence is required to rebut not only 
the presumption of soundness, but also the presumption of 
aggravation.  This applies only where a defect is not "noted" 
on examination at entrance.  Thus a disease or injury noted 
in service may be denied service connection only where VA 
proves by clear and unmistakable evidence that the condition 
existed prior to service and was not aggravated therein.  The 
presumption arises instantly, and does not require that the 
evidence first show an increase in disability.  Cotant v. 
Principi, 17 Vet. App. 116, 132 (2003); VAOPGCPREC 3-2003.  

The veteran's service medical records include a preservice 
hospitalization report from a private health center.  This 
February 1971 report also notes a sprained lower back; 
however, an X-ray of the lumbosacral spine was normal.  The 
report further mentions a history of trauma to the right knee 
three years earlier in a car accident; however, nothing more 
was indicated about the knee, except that February 1971 X-
rays of the legs, tibias, and fibulas were also normal.  The 
hospital discharge diagnosis in February 1971 was 
osteoarthritis of both hip joints.  The report notes, 
"Apparently we are dealing with the beginning of 
osteoarthritis in both hip joints."  There is no other 
preservice medical report addressing any knee or spine 
disorder.

The service medical records reflect that the veteran was 
examined at the time of entry in July 1971 and was sound.  
His July 1971 enlistment physical examination form reflects 
that the spine and lower extremities were normal.  On a 
medical history form printed in Spanish, the veteran reported 
good health and checked "no" to any history of back pain 
(frecuente de dolor de espalda) and "no" to any knee 
lameness or pain (rodilla baldada o dolorosa).  He was found 
to be physically qualified and he entered basic training at 
Fort Jackson.  

After beginning basic training, Fort Jackson clinical records 
reflect that in August 1971 the veteran complained multiple 
times of back, leg, and knee pains.  Pain in both legs after 
marching was noted.  Lumbar strain was assessed and treated; 
however, no diagnosis for the knees was offered.  Another 
August 1971 report notes that two Ace(r) wraps were 
administered, presumably for the knees. 

A November 1971 report notes a 1 1/2 year history of low back 
pain.  X-rays showed loss of lumbar lordosis, but no gross 
abnormality.  The impression was rule-out Marie-Strumpell 
(rheumatoid spondylitis, Dorland's Illustrated Medical 
Dictionary 990 (28th ed. 1994)).  

A March 1972 orthopedic consultation report reflects a 6-
month history of low back pain aggravated by heavy work, 
especially lifting and prolonged walking.  No back disorder 
was found, however, and the veteran was placed on a physical 
profile for bilateral trochanteric bursitis.  

In July 1972, the veteran complained of pains from the waist 
down, mentioning the back and the knees.  Examination 
revealed nothing abnormal, but the examiner noted a 
possibility of an underlying chronic disease process.  In 
another July 1972 report, right chondromalacia patella was 
assessed.  

A July 1972 orthopedic consultation report reflects that the 
veteran presented with vague complaints of lumbosacral pain 
and pains in both hips and knees.  A joint examination was 
negative.  A physician stated, "I agree that he does not 
have rheumatoid arthritis" and then mentioned "suggest 
rheumatoid factor repeat."  In August 1972, the veteran 
reported burning in the legs.  In November 1972, he reported 
that the legs hurt more than before.  Tender trochanters were 
noted. 

In January 1973, bilateral leg pains continued; however these 
complaints appear to refer to the trochanters.  In February 
1973, orthopedic consultation and instruction on back care 
were ordered for low back pain and for right hip pain.  

A March 1973 report notes a very painful low back.  A June 
1973 orthopedic consultation report notes a painful low back 
with radiation to the legs.  The provisional diagnosis was 
low back pain with sciatica of questionable etiology.  An 
orthopedist then examined the veteran and noted, "Pt does 
not have acute sciatica, does not need emergency care.  
Review of chart gives the impression of a rather complex 
problem."  

A subsequent July 1973 report notes low back pain and buttock 
pain, now with sciatica.  In January 1974, bilateral hip pain 
continued and in February 1974, additional right leg and 
bilateral hip pains were noted.  

A July 1974 separation examination report notes history of 
trochanteric bursitis, but does not mention any knee or back 
pain.  The examiner failed to complete the clinical 
evaluation form, checking neither "normal" nor "abnormal" 
in the space provided for the lower extremities, the spine, 
and the neurologic system.  On a report of medical history, 
however, the veteran checked "yes" to recurrent back pain, 
but "no" to trick or locked knee.  The examiner made no 
remark relevant to the veteran's reported back pain.  

The veteran was discharge from active service in July 1974 
and filed his original claim for service connection in 
November 1975.  He requested service connection for the hips 
and back but made no mention of the knees at that time.  

The veteran requested service connection for his knees in 
January 1999.  A June 1999 VA examiner found bilateral knee 
crepitus, but offered no diagnosis.  

In March 2000, Dr. F.L. Sam related current lumbar discogenic 
disease to active service, especially to the veteran's report 
of having lifted heavy boxes in 1972.  

According to a VA examination report of November 2005, the 
diagnosis relevant to the low back disability was discogenic 
disease and degenerative joint disease with right L5-S1 
lumbar radiculopathy.  The physician reviewed the claims file 
and determined that it is less than likely that active 
military service caused this condition.  The physician 
estimated that the date of onset was prior to active military 
service, based on a February 1971 report that mentions lower 
back sprain, and opined that increasing symptoms were "more 
likely than not related to the natural aging process."  

The physician further opined that the current bilateral knee 
diagnosis was degenerative joint disease.  The physician 
found it less than likely that this disability began during 
active service; however, the physician estimated that the 
date of onset was prior to active service, based on a 
February 1971 report that mentions a history of a right knee 
injury.  The physician stated, "It is my opinion that the 
veteran suffers from bilateral knee conditions and the 
etiology was before service."  The physician's rationale 
mentions one visit on February 26, 1971, for right knee pain.  
The physician concluded, "So he had a preexisting condition 
of the right knee." 

Because the service entrance examination clearly reflects no 
relevant back or knee disorder, the first question is whether 
there is clear and unmistakable evidence that either disorder 
pre-existed active service.  The preservice private medical 
records reflect a 10-day hospitalization for hip bursitis 
from February 13 to February 23, 1971.  The hospital report 
notes one instance of a sprained back and mentions a history 
of knee trauma three years earlier.  

When the veteran was examined for service in July 1971, 
however, no back or knee disorder was found.  Although in 
November 2005, a VA medical doctor has determined that the 
current back and knee disorders pre-existed active service, 
there is sufficient competent medical evidence to the 
contrary to question the accuracy of the recent medical 
opinion.  Specifically, in February 1971, the knee and spine 
X-rays were entirely normal.  No mention of sciatica was made 
until later in the veteran's service career.  The November 
2005 opinion on preexistence of this condition does not rise 
to the level of "clear and unmistakable" evidence that the 
current back disorder pre-existed active service.

Concerning the knees, the November 2005 VA opinion is based, 
in part, on the erroneous fact that the veteran complained of 
knee pain only once during active service.  The service 
medical records reflect that in August 1971 and at least 
twice in July 1972, the veteran reported knee pains.  Thus, 
the November 2005 medical opinion is based on an incorrect 
factual background.  It does not rise to the level of "clear 
and unmistakable" evidence that the current knee disorder 
pre-existed active service.  The veteran is therefore 
entitled to the presumption of soundness at entry.  

While the November 2005 VA examiner opined that it is more 
likely that the progress of the current back and knee 
disorders was related to the aging process, there is medical 
evidence that a disease process began during active service.  
First, a service medical record mentions that a disease 
process might have begun.  Second, a private physician in 
March 2000 offered a nexus opinion attributing the current 
back disorder to active service, and third, as noted above, 
sciatica was first noted during active service.  

Finally, we have the added doubt brought about by the grossly 
incomplete separation examination report.  The report is 
silent for the spine and knees at the time of separation.  
This incomplete report neither proves nor disproves the 
veteran's claims.  Rather, it suggests that seeking further 
medical opinions on these issues will prove unfruitful.  

The November 2005 VA examiner also noted that without a 
physical examination to evaluate before service, the issue of 
the etiology of the back disability would be merely 
speculative.  In stark contrast with that assessment, there 
was a complete physical examination at entrance that found 
the spine and knees to be normal.  What is missing is a 
complete physical examination at separation.  Thus, it is 
impossible, without speculating, to conclude that the 
complained of symptoms during active service were merely 
acute and transitory.  

After considering all the evidence of record, the Board finds 
that it is in relative balance.  Neither the current back 
disorder nor the current bilateral knee disorder has been 
satisfactorily dissociated from active military service.  The 
benefit of the doubt doctrine must therefore be applied and 
both service connection claims must be granted.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  


ORDER

Service connection for a back disability is granted.

Service connection for a bilateral knee disability is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


